Order entered February 20, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01279-CV

                          IN THE INTEREST OF K.A.S., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19415

                                           ORDER
       By letter dated January 29, 2019, we directed appellant to file, within ten days, written

verification she had requested the reporter’s record. Although we cautioned appellant that failure

to comply could result in the appeal being submitted without the record, appellant has not

responded. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without

the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her brief no later than

March 22, 2019.




                                                      /s/   KEN MOLBERG
                                                            JUSTICE